Citation Nr: 1537905	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-08 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for tinea pedis.
 
2. Entitlement to service connection for a heart disorder.

3. Entitlement to service connection for a bilateral eye disorder.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for a back disorder.

6. Entitlement to service connection for migraines.

7. Entitlement to service connection for gastroesophageal reflux disorder (GERD).

8. Entitlement to service connection for an acquired psychiatric disorder.

9. Entitlement to service connection for a foot disorder, diagnosed as hallux valgus and pes planus.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to October 1984.

This matter is on appeal from a December 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran's tinea pedis is characterized by symptoms of crusting on less than one percent of the whole body; dermatitis that covers at least 5 percent, but less than 20 percent, of the entire body or exposed areas, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period has not been shown

2.  At his induction physical examination in September 1980, the Veteran was observed to have mild asymptomatic pes planus, which did not increase in severity during service; hallux valgus is not currently shown.  

3.  A heart disorder, sinusitis, back disorder, migraines and GERD were not shown in service or for many years thereafter, and are not related to service. 

4.  An eye disorder or acquired psychiatric disorder is not currently shown. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp 2015); 38 C.F.R. § 4.45, 4.118, Diagnostic Codes 7806 and 7813 (2015).

2. The criteria for entitlement to service connection for a heart disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

4.  The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

5.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for entitlement to service connection for migraines have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

7.  The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

8.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

9.  The criteria for entitlement to service connection for a foot disorder, diagnosed as hallux valgus and pes planus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, the Veteran has not alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own statements in support of his claims.  

VA examinations with respect to some of the issues on appeal were also obtained in October 2009 and March 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a December 2009 rating decision, the Veteran was granted service connection for tinea pedis with a noncompensable rating under 38 C.F.R. § 4.118, DCs 7813 and 7806 (addressing dermatophytosis).  Dermatophytosis type disorders, to include tinea pedis, are rated as disfigurement to the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805) or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  Here, the Veteran has been rated based on dermatitis and, as his disability does not involve head, face, or neck, disfigurement or scarring, the rating criteria under Diagnostic Codes 7800-7805 do not apply. 

Thus, in order to warrant a compensable rating for tinea pedis, the evidence must show a skin disorder that:
* Covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or 
* Requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

Based on the evidence of record, a compensable rating is not warranted.  Specifically, at a VA examination in October 2009, the Veteran described his symptoms as "intermittent" and occurred twice a week.  Notably, he denied undergoing any treatment for this disorder in the past 12 months.  An examination of the feet revealed crusting, but without any ulceration, exfoliation tissue loss or disfigurement.  The examiner noted that the skin condition covered no exposed areas and less than one percent of his whole body.  Moreover, there are no records indicating any subsequent treatment for this disorder since this time, nor is there any suggestion that it has increased in severity.  Therefore, as there is no evidence of a skin disorder that covers either 5 percent of the exposed areas or whole body, and no evidence of systemic therapy of any sort in the past 12 months, a compensable rating is not warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his tinea disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his tinea pedis according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's tinea pedis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not of a type which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for tinea pedis is not warranted for the period on appeal.  As such, the appeal is denied.

Service Connection

The Veteran has submitted a claim seeking entitlement to service connection for a number of disorders, to include a heart disorder, bilateral eye disorder, sinusitis, a back disorder, migraines, GERD, an acquired psychiatric disorder and for a bilateral foot disorder.  For some of these disorders, he has asserted that they are related to alcoholism while in service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including cardiovascular-renal disease, psychoses and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted for any of these disorders, based on the evidence of record.  As an initial matter, the Veteran's induction physical examination in September 1980 indicates that he complained of "eye trouble," as well as "pain or pressure in the chest."  However, upon examination, no eye or heart disorder was observed, although the examination did reveal pes planus that was mild and asymptomatic in nature.  Even so, there was no evidence that the Veteran's pes planus worsened in severity during his military service.  

Next, during his separation physical examination in October 1984, the examining physician noted pre-service history of an eye injury in 1974 and past diagnosis of a heart murmur.  However, as was the case at his induction physical examination, neither disorder was clinically observed upon examination.  Additionally, there was no indication that his previously observed pes planus had worsened in severity.  Notably, eye evaluation in May 1982 was normal and, while he was seen for right foot pain in December 1983, he did not indicate any actual trauma, and no actual diagnosis was made beyond pain.  Given this information, there is no evidence to conclude that the Veteran had an eye disorder, foot disorder or heart disorder that either became manifest or worsened in severity during service.  

As for the Veteran's claims relating to sinusitis, back disorder, migraines, GERD and an acquired psychiatric disorder, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to any of these disorders while in service.  Significantly, the Veteran's separation physical examination in October 1984 fails to document any complaints of or observed symptoms related to any of these disorders.  

In fact, the post-service evidence does not reflect symptoms related to any of the disorders on appeal for many years after the Veteran left active duty service.  Specifically, the first indication of a back disorder was not until an evaluation in September 2002, where he stated that he began to experience back pain approximately one year before, and he denied any trauma to the area.  At a later evaluation in January 2008, he stated that his back pain began in 1999.  

His first indication of GERD was not until March 2006, where he complained of epigastric distress, but he denied taking any medication for it at the time.  His first complaints of a sinus condition were not made until March 2008, where he complained of head congestion and headache soreness.  While he reported a history of sinus infections, he did not indicate that they had existed since service.  A heart disorder was not shown until he was diagnosed with tachycardia in January 2009.  Finally, foot disorder or headaches were not shown until he filed his claim for benefits in May 2009.  An October 2009 VA examination found no hallux valgus and, in fact, concluded there was no pathology to render a diagnosis of the feet.

The Board emphasizes that this first indication of any of these disorders (1999) is approximately 15 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As for the Veteran's claims related to an acquired psychiatric disorder and a bilateral eye disorder, the post-service evidence does not indicate he has received treatment for either disorder since leaving active duty.  In fact, he has not been diagnosed with either disorder since service.  Given the absence of such evidence, the only conclusion to be reached is that the Veteran does not have an eye disorder or an acquired psychiatric disorder for which benefits can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of symptoms related to the claims on appeal since active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent diagnose a disorder such as the ones claimed on appeal, as they may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  
As an initial matter, the Board cannot ignore that he waited 15 years to submit his claims.  Moreover, in his claims for benefits, the Veteran appears to acknowledge that many of these disorders were not actually manifest in service, but were rather the result of his alcoholism.  In this regard, the Board notes that service connection for a disorder resulting from the abuse of alcohol is specifically prohibited by law.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015).  Finally, while the Veteran asserts that he has a back disability related to service, he failed to disclose that he experienced a motor vehicle accident shortly before his first evaluation.  Therefore, his assertions of symptoms since service are of minimal probative value.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, none of the medical evidence that indicates treatment for a heart disorder, back disorder, sinusitis, foot disorder, headaches or GERD has related these disorders to his active duty service.  Moreover, no treating physician has opined that such a relationship exists.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of the disorders on appeal.  See Jandreau, 492 F.3d at 1377, n.4.  Because the disorders on appeal are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

						(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable rating for tinea pedis is denied.
 
Service connection for a heart disorder is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for sinusitis is denied.

Service connection for a back disorder is denied.

Service connection for migraines is denied.

Service connection for GERD is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a foot disorder, diagnosed as hallux valgus and pes planus, is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


